Laughlin, J. (dissenting):
I am of opinion that the plaintiff was entitled to the order for the examination of the defendant. The provisions of the Code of Civil Procedure with respect to the trial of an action for separation contemplate hut a single trial and that the plaintiff shall introduce all of his evidence before he rests and that final judgment shall thereupon he decreed which if in favor of a wife shall provide for her support and for the maintenance anri education of the issue of the marriage. (Code Civ. Proc. *485§ 1766.) It is said that the practice in this judicial district is to take the evidence hearing upon the main issues and then to suspend the trial until the court reaches a decision with respect to the merits of the case, and if it shall he in favor of the wife, to resume the trial for the purpose of taking evidence with respect to the husband’s property and income. That is not the practice throughout the State, and I find no warrant for it in the Code of Civil Procedure. I think the plaintiff is as much entitled to such an examination for the purpose of affording a basis for the award of alimony as upon the main issues, for they are to he decided by a single decree, and no useful purpose is to be served by trying the cause piecemeal.
I, therefore, vote for affirmance. -
Order reversed and motion granted.